     Case 19-03011    Doc 1    Filed 03/14/19 Entered 03/14/19 13:50:07       Desc Main
                                  Document    Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  WESTERN DIVISION

In re:
      Belinda M. Behnava                                Chapter 7

       Debtor                                           Case No. 18-30731-EDK


       David W. Ostrander, Trustee
       Plaintiff
       vs.                                              Adversary Proceeding No.
       Quinnipiac University
       Defendant


 TRUSTEE’S COMPLAINT TO AVOID AND RECOVER FRAUDULENT TRANSFERS
1.     This is an adversary proceeding filed pursuant to 11 U.S.C. §§ 544, 548 and 550,
       and Federal Rule of Bankruptcy Procedure 7001 et seq. and Massachusetts
       General Laws Chapter 109A (the Uniform Fraudulent Transfer Act) to avoid certain
       fraudulent transfers of the Debtor's property.

2.     The Court has jurisdiction over the matters set forth herein pursuant to
       28 U.S.C. §1334.

3.     Pursuant to 28 U.S.C. §§ 157(b)(2)(H), the matters set forth herein constitute core
       proceedings.

4.     Venue is appropriate in this Court pursuant to 28 U.S.C. §1409.

5.     The Plaintiff, David W. Ostrander, is the duly appointed, qualified and acting
       Trustee (“Plaintiff” or “Trustee”) in bankruptcy of Belinda M. Behnava (the
       “Debtor”).

6.     The Defendant, Quinnipiac University (“Defendant” or “Quinnipiac”), is a
       Connecticut corporation with its principal place of business at 275 Mount Carmel
       Avenue, Hamden, Connecticut (CT) 06518.

7.     The Debtor filed a Chapter 7 Voluntary Petition on August 28, 2018.
     Case 19-03011     Doc 1    Filed 03/14/19 Entered 03/14/19 13:50:07      Desc Main
                                   Document    Page 2 of 3



8.     The Debtor is the mother of Saman Behnava (hereafter “Saman”).

9.     In the four years prior to the Petition Date, the Debtor made payments of at least
       $41,000 to Quinnipiac on behalf of Saman for tuition and other fees.

10. During that four year period preceding the Petition Date, Saman was 18 years of
       age or older and was a student at Quinnipiac.

11. During that four year period preceding the Petition Date, the Debtor was insolvent.

                                             COUNT 1

12. The Plaintiff repeats and realleges paragraphs 1 through 11 and incorporates
       them herein.

13. The Debtor did not receive reasonably equivalent value in consideration for the
       payments made to Quinnipiac on behalf of Saman.

14. Upon information and belief, on the dates that the Debtor made the payments to
       Quinnipiac, the Debtor intended to incur, or believed or reasonably should have
       believed that she would incur, debts beyond her ability to pay such debts as they
       became due.

15. The payments made to Quinnipiac constitute fraudulent transfers within the
       meaning of M.G.L. ch. 109A.

16. Pursuant to 11 U.S.C. §§544(b)(1) and 550, and M.G.L. ch. 109A, §5(a)(2), the
       Plaintiff is entitled to avoid and recover the payments made by the Debtor to
       Quinnipiac.

                                             COUNT 2

17. The Plaintiff repeats and realleges paragraphs 1 through 16 and incorporates
       them herein.

18. Some, if not all, of the payments made by the Debtor to Quinnipiac, occurred
       within two years prior to the Petition Date.

19. The Debtor did not receive reasonably equivalent value in consideration for the
       payments made to Quinnipiac on behalf of Saman.



Ostrander, Trustee vs. Quinnipiac University, Ad. Pro. No.                         Page 2
  Case 19-03011      Doc 1   Filed 03/14/19 Entered 03/14/19 13:50:07         Desc Main
                                Document    Page 3 of 3



20. Upon information and belief, the Debtor was insolvent on the dates the payments
     were made or the Debtor became insolvent as a result of the payments.

21. Pursuant to 11 U.S.C. §§548(a)(1)(B) and 550, the Plaintiff is entitled to avoid and
     recover the payments made by the Debtor to Quinnipiac.

WHEREFORE, the Plaintiff requests that the Court:
a) enter judgment against the Defendant avoiding the payments made by the Debtor to
   the Defendant, and enter a money judgment against the Defendant in the amount of
   $41,000, plus legal fees and costs incurred in the prosecution of this action, plus
   interest from the date of the filing of this Complaint; and
b) grant the Trustee such further relief as this Court deems just and proper.

                                     David W. Ostrander, Trustee, Plaintiff
Dated: March 14, 2019
                                 By: /s/ David W. Ostrander
                                    David W. Ostrander, Esq., BBO#554004
                                    Ostrander Law Office
                                    36 Service Center Road, P.O. Box 1237
                                    Northampton, MA 01061-1237
                                    T: (413) 585-9300 F: (413) 585-9490
                                    E: david@ostranderlaw.com




Ostrander, Trustee vs. Quinnipiac University, Ad. Pro. No.                        Page 3
